Citation Nr: 1809402	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for service-connected acne keloidosis and mycoses fungoides  (skin disability), prior to January 10, 2013.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran  and his spouse


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1979 to July 1979, and from September 1983 to July 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 simplified notification letter in which the RO, inter alia, reduced the rating for the Veteran's skin disability from 30 percent to 0 percent, effective July 1, 2011.  The Veteran filed a notice of disagreement (NOD) in July 2011, and the RO issued a statement of the case (SOC) in January 2014.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2014.

During the pendency of the appeal, in a January 2014 rating decision, the RO essentially retracted the reduction and granted an increased 30 percent rating, effective from July 1, 2011, and awarded an increased rating of 60 percent from the January 10, 2013  date of a VA examination.    

The Veteran also perfected an appeal as to the denial of service connection for a back disability; however, the RO granted service connection in a January 2014 rating decision.  This action resolved the claim for service connection.

Also in the June 2011 rating decision on appeal. the RO denied service connection for a right hand forth digit deformity./ the Veteran filed a timely NOD, and a , also  A statement of the case was issued in January 2014.  However, the Veteran did not file a substantive appeal to perfect an appeal as this matter.  See 38 C.F.R. §§ 20.200 (2017). 

In December 2016, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

With respect to characterization of the appeal, although the Veteran has been granted a higher rating for his skin disability, as he has been  assigned less than the maximum available benefit before and  January 10, , 2013 (which he is presumed to seek), typically, the Board would consider a claim seeking a higher rating at each stage as remaining viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, during  December 2016 Board hearing, the Veteran expressed his satisfaction with the assigned 60 percent rating for his skin disability, and clarified that he was seeking assignment of the 60 percent rating from when he filed claim for increase.  claim.  

Hence, as reflected on the title page, only the matter of a the Veteran's entitlement to a  rating  in excess of 30 percent for service connection skin disability prior to January 10, 2013 remains before the Board.

As a final preliminary matter, the Board notes that, before and after certification of the appeal to the Board, additional VA and private treatment records, without a waiver of initial agency of original jurisdiction (AOJ) consideration were associated with the record.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2017).  However, as the Board is granting the Veteran a uniform 60 percent rating for his skin disability from the date of his claim (August, 16, 2010, through July 9, 2013), representing a grant to the full extent sought, a waiver is not necessary, as the Veteran is not prejudiced by the Board considering such evidence in the first instance.  See 38 C.F.R. §§ 19.31, 19.37 (2017).  See also section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration0.  

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  From the  August 16, 2010 date of filing of the current  increased rating claim, through January 9, 2013, the collective evidence indicates that the Veteran's skin disability required the use of constant or near-constant systemic therapy, such as corticosteroids.


CONCLUSION OF LAW

 Resolving all reasonable doubt in Veteran's favor, the criteria for a rating of 60 percent rating for skin disability, from August 16, 2010, through January 9, 2013, are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20. 4.27, 4.118, Diagnostic Code 7818-7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for an increased rating for skin disability from August 16, 2010, through January 9, 2013, to the full extent sought, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  As noted, although the AOJ has staged the ratings for the Veteran's skin disability, in this appeal, only the pertinent period prior to January 10, 2013 is for consideration.    

The Veteran's is disability is currently rated under Diagnostic Code 7818-7806.  See 38 C.F.R. § 4.118,  DC 7818 (addressing malignant skin neoplasms (other than malignant melanoma)), DC 7806 (addressing dermatitis or eczema).  Hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires use of an additional Code to identify the basis for the evaluation assigned.  See 38 C.F.R. §§ 4.20, 4.27.  Here, the hyphenated diagnostic codes indicate that the Veteran's skin disability is deemed analogous to malignant skin neoplasms other than malignant melanoma, which is rated as dermatitis or eczema under DC 7806.  
The criteria used to evaluate disabilities involving the skin were revised effective September 23, 2008.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  However, none of the applicable precedent decisions or laws, regulations, or General Counsel Opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation. 

The new regulation indicates that the revised provisions are applicable only to claims received on or after October 23, 2008, or if a veteran requests review under the amended diagnostic criteria.  Here, the Veteran filed his increased rating claim for skin disability in August 2010 and DC 7806 and 7818 were not substantively affected by the revisions, thus, the revisions do not affect the Veteran's claim for higher ratings under DC 7806.  See 38 C.F.R. § 4.118; 73 Fed. Reg. 54708 (Sept. 23. 2008).  

Diagnostic Code 7806 assigns disability ratings of 10 percent where the skin condition affects at least 5 percent but less than 20 percent of the entire body or of exposed areas of the body, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the prior 12 month period; and 30 percent where 20 to 40 percent of the entire body or of exposed areas of the body are affect, or where systemic therapy is required for a total duration of 6 weeks or more but not constantly in the prior 12 month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.

Under Diagnostic Code 7817 for exfoliative dermatitis (erythroderma), a rating of 100 percent is warranted for generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, psoralen with long-wave ultraviolet-A light (PUVA) or ultraviolet-B light (UVB) treatments, or electron beam therapy required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7817.  

Under Diagnostic Code 7818, malignant skin neoplasms are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118.  If a skin malignancy requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, x-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100 percent evaluation will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment, and any change in evaluation based upon that or any subsequent examination will be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, evaluation will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100 percent evaluation do not apply.  38 C.F.R. § 4.118, Diagnostic Code 7818, Note.  Diagnostic Code 7800 under DC 7818 is inapplicable because there is no evidence of disfigurement of the head, face, or neck, separate from the already service-connected scars on the head and face, currently not on appeal before the Board.  

The Board notes that in Johnson v. Schulkin, the Federal Circuit determined that "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs" under DC 7806 is not inclusive of topical corticosteroids.  862 F.3d 1351 (2017),  The Federal Circuit explained that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit further explained that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy. 

A January 2010 VA treatment record notes that the Veteran had large 2 to 4 [inch] wide rash with round and scaly looking edges rash around the belt line in axilla forearms and both thigh areas.  He has had a lot of rashes in the body since six months and it was getting worse and itching.  He indicated that he had tried Benadryl and cream, but it was getting worse.  

March 2010 VA examination report reflects the Veteran reported using a topical antifungal cream for his skin condition.  The examiner notes the skin disease involves areas that are exposed to the sun, including the head, the face, the hands the neck and stomach back, and private areas.  The Veteran reports the location was on and above the inguinal areas.  Due to his skin condition he had itching in all areas described, as well as shedding and crusting.  He had no exudation and ulcer formation.  The symptoms described occurred intermittently as often as daily with each occurrence lasting minutes.  The number of attacks with the past year was unknown.  The ability to perform daily functions during flare ups was difficulty with concentration; because of rubbing of clothes on skin made it very irritating.  He reported applying topical antifungal cream for the past twelve months.  He indicated he had not experienced any side effects from the medication.  He reported that he had not used UVB intensive light therapy, PUV,  or electron beam therapy for this condition.

Physical examination revealed maculopapular patches located on the upper extremity, lower extremity, and trunk and disfigurement, hypo-pigmentation of more than six square inches, hyper-pigmentation of more than six square inches and abnormal texture of more than six square inches.  There was no ulceration, exfoliation, crusting tissue, loss induration, inflexibility, and limitation of motion.  The lesion coverage of the exposed area was 40 percent and the lesion coverage relative to the whole body was 20 percent. 

A May 2010 VA treatment record notes multiple annular hyperpigmented patches, more along waistline, also on bilateral medial ankles, lower back, and some hyperpigmented plaques noted on lower back and posterior neck. 

A July 2010 VA treatment record notes mycosis fungoides with new rashes now all over body, rash moving from place to place, also present on his feet.

A September 2010 VA treatment record notes the Veteran felt the nitrogen mustard ointment was helping some areas to resolve, but new ones appeared adjacent to where he had been treating.  The Veteran was still very pruritic and not taking any medication to help with this.  Multiple annular hyperpigmented and violaceous patches and plaques were on the bilateral arms, forearms, trunk, waistline, bilateral medial ankles, dorsal and lateral feet, bilateral hips with hyperpigmented patches, and medial to these palpable plaques.  The physician assessed Mycosis Fungoides with some improvement with treatment with new lesions developing in adjacent skin.  The Veteran was prescribed Doxepin 25mg to help with pruritus.  

A March 2011 VA examination report indicated the same findings as found in the March 2010 VA examination.  There was no functional impairment from this condition.  Examination revealed superficial acne located at the nape of the neck. The acne was characteristic of comedones papules and pustules.  It covered 1 percent of the face and neck.  Examination did not reveal chloracne scarring alopecia, alopecia areata, or hyperhidrosis.  It had induration of less than six square inches and abnormal texture of less than six square inches.  There was no ulceration exfoliation, crusting disfigurement tissue, loss inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  The skin lesion coverage of the exposed area was 1 percent.  The skin lesion coverage relative to the whole body was 0.1 percent.  The skin lesions were not associated with systemic disease and do not manifest in connection with a nervous condition.

An October 2011 VA treatment record notes the Veteran continued his Doxepin oral medication.  There were multiple annular hyperpigmented scaly patches diffusely covering his chest/back/legs/arms/neck, approximately 10 percent of the body surface area, with no cervical supraclavicular and axillary "LAD."  There was multiple flesh colored papules on posterior neck.  The physician noted mycosis fungoides, patch stage, and to continue TAC and Clobetasol, increase to BID, continue Nitrogen mustard, instructed to apply to entire body and not just spot treatment, and to continue Doxepin 25mg, may increase to 1-3 pills by mouth QHS prn pruritus.  The physician indicated the Veteran was approved for a consultation for Ultraviolet-B light at MCG; however, a voucher from the VA had not been received yet.  The physician also noted Acne Keloidalis Nuchaem and noted to restart tretionin gel.  

An April 2012 VA treatment record reflects that the Veteran was diagnosed with mycosis fungoides by biopsy in March 2010 and he was last seen in October 2011 when patch stage was stable with nitrogen mustard, clobetasol, triamcinolore, and oral antihistamines for itchiness.  The Veteran indicated that he was concerned because he feels the lesions are spreading distally.  They were worse in groin, lower trunk, and upper thighs, but he had developed new lesions on upper trunk, neck, and distal lower extremities.  

Physical examination revealed multiple annular hyperpigmented scaly patches confluent in groin, lower trunk, and bilateral upper thighs.  Few patches on upper chest, upper trunk, and distal lower extremities approximately 10 percent of body surface area.  There was no cervical supraclavicular and axillary LAD.  There were a few flat-topped flesh colored confluent papules on occipital scalp and posterior neck.  Regarding the mycosis fungoides, the physician noted the Veteran to continue nitrogen mustard covering entire body, from neck down, every night, continue tricmcinolone 0.1% topical ointment to apply to affected areas every morning PRN, and to continue Doxepin 25 mg, take 1-3 tablets every night as needed for itchiness, and also start hydroxyzine 10 mg every six hours, PRN pruritus.  The physician further notes the Veteran was approved for light therapy at MCG on 3/6/12.  The Veteran was to call and make appointment with NBUVB, 2-3 times per week.

A July 2012 VA treatment record notes that the Veteran was undergoing light therapy. 

An August 2012 VA treatment record indicates that the  Veteran's cutaneous T-cell lymphoma (mycosis fungoides) had worsened some since last visit with new patches on thighs, trunk, which were described as very itchy at times.  He reported, he was still using mechlorethamine nightly and TAC ointment, and that the Doxepin and Atarax were minimally helpful for itching.  The Veteran was supposed to go for light therapy starting in early May, but after two visits there were issues with the light box and he was never rescheduled.  The examiner noted that he was  interested in continuing to try light therapy.  The physician observed hyperpigmented patches and thin plaques on ankles, thighs trunk, arms, neck with around 10 percent body surface area.  The physician notes clinically worsened with new patches and provided the Veteran to restart NBUVZ (discussed at least completing a 3 month trial), continue mechlorethamine nightly,  add clobetaso1 ointment bid to worst areas, continue Doxepin 25 mg, take 1-3 tablets every night as needed for itchiness, and continue hydroxyzine 10 mg Q6H PRN pruritus.

A December 2012 VA treatment record documents the e Veteran's  report that  he had developed many new lesions and the lesions were becoming thicker despite the light therapy.  He also reported increased itching, multiple scattered hyperpigmented patches, and plaques scattered on the posterior neck, back, abdomen, buttocks, thighs, hands, and feet- worsened.  The physician noted the Veteran should discontinue NBUVB and start PUVA with Oxyoralen ultra based on weight today, the Veteran was directed to take 40mg one hour before getting in light box.

A December 2012 VA treatment record notes multiple annular hyperpigmented and violaceous patches and plaques on the arms, forearms, trunk, waistline, bilateral medial ankles dorsal and plantar feet.  It was noted that the Veteran noticed some plaque lesion on right inner arm, buttock area, and inner thighs.  

2012 private treatment records reflect the Veteran underwent PUVA therapy.

The Veteran was afforded an additional VA examination in January 2013.  He then reported that his skin condition had gotten worse, had spread over more of the body, and is becoming thicker with more itching, with more lesions.  The Veteran also reported that he had been using an antihistamine of Hydroxyzme HCL and Doxepin for acne keloidosis and mycosis fungoides on a constant/near constant basis during the past 12 months and the topical corticosteroid of Triamamciolone Acetomde for 6 weeks or more, but not constant for acne keloidosis and mycosis fungoides during the past 12 months.  He also received PUVA, photo chemotherapy with psoralen and ultraviolet, for mycoses fungoides for 6 weeks or more,  but not constant during the past 12 months with the most recent treatment in January, March, and April 2012.  The examiner stated that his acne keloidosis involves greater than 40 percent of total body area and exposed area of 5 to less than 20 percent.  

The Veteran reported that the skin condition caused limited standing, bending, and movement.  He has fatigability, incoordination, and tingling in the neck.  The examiner indicated that the condition did not impact his ability to work.  The examiner concluded that it is at least as likely as not (50 percent or greater probability) that his mycoses fungoides was incurred in or was caused by your military service because the medical evidence reviewed showed evidence it was incurred during military service. 

Here, the Veteran and his representative have argued that the Veteran is  entitled to a uniform 60 percent rating, effective from the date of his increased rating claim, August 16, 2010, as indicated during  the December 2016 Board hearing.  

The above-cited  evidence reflects the Veteran has been prescribed systemic therapy, specifically Doxepin starting from September 28, 2010, and additional oral medications shortly thereafter for the entire appeal period.  The Veteran, however, contends, that he is entitled to a 60 percent rating from August 16, 2010, the date he filed his increased rating claim, as his skin disability affected more than 40 percent of the entire body or exposed area affected, as his skin condition remained the same since he filed his increased rating claim.  In light of the Veteran's statements and the findings in the July and September 2010 treatment records indicating worsening of his skin condition, as well as the Veteran's subsequent prescription of oral medication (approximately a month later), systemic treatment as defined under Johnson is indicated.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that, for the period from August 16, 2010, through January 9, 2013,. 
 the Veteran's skin disability more  nearly approximated the level of disability contemplated in a 60 percent disability rating under 38 C.F.R. § 4.118, DC 7818-7806.  Hence, an initial, 60 percent rating for the skin disability for the period prior to January 10, 2013 is warranted..  

As noted above, inasmuch as the Veteran has expressed his satisfaction with a 60 the 60 percent rating assigned for his skin disability from January 10, 2013, , and his assertions that his disability has been consistent throughout the period under consideration, the Board finds that the award of the 60 percent rating for this period constitutes a full grant of the benefit sought with respect to this claim.  The Board has considered and decided the Veteran's claim based on the evidence summarized above.  Notably, no other issues have been raised by the Veteran or the evidence of record with respect to the claim herein decided.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A  60 percent rating, for service-connected skin disability from August 16, 2010, through January 9, 2013, is granted, subject to legal authority governing the payment of compensation.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


